Case 1:15-cv-09242-RMB-KNF Document 305 Filed 01/28/21 Page 1 of 6
                                               Clerk to docket and file.




                                                       1/28/2021



                                                  15-cv-9242 (RMB)
Case 1:15-cv-09242-RMB-KNF Document 305 Filed 01/28/21 Page 2 of 6
Case 1:15-cv-09242-RMB-KNF Document 305 Filed 01/28/21 Page 3 of 6
Case 1:15-cv-09242-RMB-KNF Document 305 Filed 01/28/21 Page 4 of 6
Case 1:15-cv-09242-RMB-KNF Document 305 Filed 01/28/21 Page 5 of 6
Case 1:15-cv-09242-RMB-KNF Document 305 Filed 01/28/21 Page 6 of 6
